Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 21,
2019.




                                   In The

                  Fourteenth Court of Appeals

                           NO. 14-19-00328-CV


KENNETH SAWYER, ANAYA DUBROIS-LATTIMER, AND COURTNEY
                   JONES, Appellants

                                     V.

  THE MEN’S WEARHOUSE, TAILORED BRANDS, INC., TAILORED
 SHARED SERVICES, LLC, TAILORED BRANDS PURCHASING, LLC,
 JOS. A. BANK CLOTHIERS, INC., AND TWIN HILL ACQUISITIONS,
                          Appellees

                 On Appeal from the 127th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2016-80169


                       MEMORANDUM OPINION

     This is an appeal from an order signed January 22, 2019. On May 10, 2019,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2